RESOLUCIÓN
El Juez Presidente, Hon. Federico Hernández Denton, ha concedido libre a los empleados y funcionarios de la Rama Judicial el viernes 24 de noviembre de 2006, con cargo a vacaciones.
A tales efectos, y en virtud de nuestra facultad para reglamentar los procedimientos judiciales, al computar los términos dispuestos en las distintas leyes y reglas aplicables a los procedimientos y trámites judiciales, se aplicará lo dispuesto por los Arts.. 388 y 389 del Código Político de 1902 (1 L.P.R.A. sees. 72 y 73) y se considerará el viernes 24 de noviembre de 2006 como si fuera un día feriado completo. Cualquier término que haya de vencer ese día se extenderá hasta el lunes 27 de noviembre de 2006, próximo día laborable.
Se ordena la inmediata difusión pública de esta resolución.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(.Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo